FILED

UNITED s'rArEs Drsrklcr CoURr JUN 3 0 2014
FOR THE DISTRICT OF COLUMBIA Cler|445 U.S. 53 5, 538 (1980) (citation omitted).
"Congress [has] not waive[d] the United States' sovereign immunity for suits for treble damages

under the RICO Act," Abou-Hussez'n v. Mabus, 953 F. Supp. 2d 251, 263 (D.D.C. 201 3) (citing

Norris v, Dep't ofDefense, No. 96-5326, 1997 WL 362495, at *1 (D.C. Cir. May 5, 1997)), and
“sovereign immunity isjurisdictional in nature." FDIC v. Meyer, 510 U.S. 471, 475 (1994).

Similarly, the Eleventh Amendment to the U.S. Constitution immunizes a state from suit in
federal court, unless immunity is Waived.l Plaintiff’s RICO claim against Govemor Scott in his
official capacity is, too, foreclosed. See Vierria v. Calzfornz'a Highway Patrol, 664 F. Supp. 2d
1219, 1232 (E.D. Cal. 2009) (citing Alden v. Maz'ne, 527 U.S. 706, 727 (1999); Pennhurst State
Sch. & Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984);Ken1‘uclc_v v. Graham, 473 U.S. 159,
166 (1985)).

Finally, to the extent that plaintiff is asserting tort claims against the federal defendants
separate from the RICO statute, he has not indicated that he has exhausted his administrative
remedies under the Federal Tort Claims Act ("FTCA") by "first present[ing] the claim to the
appropriate Federal agency. . . .," 28 U.S.C. § 2675, and this exhaustion requirement is
jurisdictional See GAF Corp. v. United States, 818 F.2d 901, 917-20 (D.C. Cir. 1987); Jackson
v. United States, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v. U’.S. Postal Service, 937 F. Supp,
1], 14 (D.D.C. 1996); see also Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir.
2005) (per curiam) ("[T]he district court properly dismissed case [based on unexhausted FTCA
claim] for lack of subject matterjurisdiction."). Furthermore, the Eleventh Amendment shields
any such claims against Govemor Scott in his official capacity and the complaint’s allegations

simply do not support a personal-capacity claim against him or, for that matter, against President

' The amendment provides in pertinent part: "[t]he judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State." U.S. Const. amend. XI. lt is long established that
this amendment applies equally to suits brought by citizens against their own states. See
Edelman v. Jordan, 415 U.S. 651, 662~63 (1974); h’ans v. Louz`siana, 134 U.S. 1, 13-15 (1890).

2

Obama and Attomey General Holder. Hence, this case will be dismissed A separate Order

accompanies this Memorandum Opinion.

 

/'r~

nited S te_s District Judge

June l/rl ,2014  H»'//?JX""D